DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “the rail and the conductors embedded in an outer electrically insulating jacket,” is hard to understand and should be rephrased and the last two lines of the abstract is referring to “purported merits or speculative applications”.  Correction is required such as “the rail and the conductors, embedded in an outer electrically insulating jacket,” and the last two lines should be rephrased.   See MPEP § 608.01(b).
Claim Objections
Claims 1-2, 10 and 17 is objected to because of the following informalities: 
“the opposed wide sides” in Claim 1 should be “the two opposed wide sides.”
“mating U shaped jamb” in Claim 1 should be “a mating U shaped jamb”
“to transverse loads” in Claim 1 should be “to the transverse loads”
“at least in part opposed planes” in Claim 2 should be “at least in part by opposed planes”
“conductor pairs” in claim 10 line 2 and 10 should be “the conductor pairs”
“the rails” in claim 10 line 6 should be “the rails of metal”
“the pairs of conductors” in Claim 17 should be “the conductor pairs”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10- 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10984924. Although the claims at issue are not identical, they are not patentably distinct from each other because the two are parent and child applications and refer structurally to the same subject matter to be patented.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10984924 in view of Stokes (US 2008/0253723).

17231576
US 10984924
1. An assembly for guarding an insulated electrical conductor comprising: a first metallic rail extending alongside an insulated electrical conductor; the insulated electrical conductor including an electrical conductor surrounded by an insulating jacket;
 
the first metallic rail and the insulated electrical conductor surrounded by an insulating cover; 

the insulating cover having a generally rectangular cross-section with two opposed wide sides and two opposed narrow sides, the opposed wide sides extending to form opposed wide bearing surfaces for bearing transverse loads; 

an orientation of the first metallic rail and the insulated electrical conductor within the insulating cover operative to limit deformation of the insulated electrical conductor resulting from one or more transverse loads applied to the opposed wide bearing surfaces; and, 




the assembly capable of 90-degree bends as when the assembly is squeezed between a sash and mating U shaped jamb such that the opposed wide bearing surfaces are subjected to transverse loads.

2. The assembly of claim 1 wherein the opposed wide bearing surfaces include at least in part opposed planes.

3. The assembly of claim 1 wherein the opposed wide bearing surfaces are described at least in part by parallel planes.

4. The assembly of claim 3 wherein the parallel planes are about 3 mm apart.

5. The assembly of claim 1 wherein the electrical conductor is included in a twisted pair of conductors.

6. The assembly of claim 5 further comprising: a total of 2 or more twisted pairs of conductors between the first metallic rail and a second rail.

7. The assembly of claim 6 wherein the twisted pairs of conductors are suited for interconnection with an RJ45 or CAT 5 connector.

8. The assembly of claim 1 further comprising: a first metallic rail diameter equal to or less than an insulating jacket diameter.

9. The assembly of claim 1 further comprising: a first metallic rail diameter greater than an insulating jacket diameter.







10. An assembly for guarding conductor pairs comprising: rails of metal and conductor pairs, the conductor pairs arranged between the rails; conductors of the conductor pairs surrounded by an electrically insulating jacket; 

the rails and conductor pairs in an outer insulating jacket having a generally rectangular cross-section with a wide dimension and a narrow dimension; and,

 the conductors protected from opposing forces bearing on wide dimension bearing surfaces and passing through the narrow dimension by orientation of the rails and conductor pairs within the outer insulating jacket; 

wherein the assembly is capable of 90-degree bends as when passing through a U-shaped gap between a window jamb and a window sash where the window jamb and window sash are mated such that an edge of the window sash and a jamb abutment impose opposing forces on the wide dimension bearing surfaces.

11. The assembly of claim 10 wherein the bends are facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm.

12. The assembly of claim 10 wherein the bends are facilitated by an outer jacket narrow dimension of about 3 mm.

13. The assembly of claim 10 wherein the bends are facilitated by an outer jacket wide dimension of about 11 mm to 21 mm.

14. The assembly of claim 10 wherein the bends are facilitated by an outer jacket wide dimension of about 16 mm.

15. The assembly of claim 10 wherein: the bends are facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm and an outer jacket wide dimension of about 11 mm to 21 mm.

16. The assembly of claim 10 wherein the rails transport electrical power or electrical signals.






17. The assembly of claim 10 wherein the pairs of conductors are suited to interconnection with RJ45 or CAT 5 connectors.
1. (Currently Amended) An assembly including a guarded cable comprising: a first metallic rail extending alongside an electrical conductor surrounded by an electrically insulating jacket; 



the rail and the insulated conductor covered by an outer electrically insulating jacket; 


the outer jacket having a generally rectangular cross-section with a wide by narrow dimension and a pair of generally opposed wide bearing surfaces for bearing transverse loads; 


the rail operative to reduce outer jacket deformations resulting from one or more of the transverse loads applied to the bearing surfaces; an orientation of the rail and the conductor within the outer jacket operative to limit conductor or conductor jacket deformation resulting from one or more of the transverse loads applied to the bearing surfaces; and, 

the assembly capable of 90-degree bends about the wide jacket dimension as when the assembly is passed between a closed sliding sash and a mating U shaped jamb.



2. (Original) The assembly of claim 1 wherein the bearing surfaces include opposed planes.


3. (Original) The assembly of claim 1 wherein the bearing surfaces are described by parallel planes.

4. (Original) The assembly of claim 3 wherein the parallel planes are about 3 mm apart.

5. (Original) The assembly of claim 1 wherein the conductor is included in a twisted pair of conductors.

6. (Original) The assembly of claim 5 further comprising: a total of 2 or more twisted pairs of conductors between the first rail and a second rail.

10. (Currently Amended) The assembly of claim 6 wherein the pairs of conductors are suited for interconnection with an RJ45 or CAT 5 connector 

8. (Original) The assembly of claim 4 further comprising: a rail diameter equal to or less than a conductor jacket diameter.

9.  The US Patent, above, does not claim a first metallic rail diameter greater than an insulating jacket diameter.
However, Stokes discloses a first metallic rail diameter (De) greater than an insulating jacket diameter (Hr) ([0030]) in order to add a buffer protection to the ribbon band ([0031]). 

.

11. (Original) An assembly including a guarded cable comprising: rails of metal and conductor pairs, the pairs in side by side arrangement between the rails and each conductor surrounded an electrically insulating jacket; 

the rails and pairs in an outer jacket having a generally rectangular cross- section with a wide dimension and a narrow dimension; 


the conductors protected from opposing forces bearing on wide dimension bearing surfaces and passing through the narrow dimension by orientation of the rails and pairs within the outer jacket; 


and, the assembly capable of 90-degree bends when passing through a U shaped window jamb for receiving a window sash wherein a sash edge and floor of the U shaped window jamb impose the opposing forces on the bearing surfaces when mated.



12. (Original) The assembly of claim 11 wherein bending is facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm.
13. (Original) The assembly of claim 11 wherein bending is facilitated by an outer jacket narrow dimension of about 3 mm.

14. (Original) The assembly of claim 12 wherein the bending is facilitated by an outer jacket wide dimension of about 11 mm to 21 mm.
15. (Original) The assembly of claim 12 wherein the bending is facilitated by an outer jacket wide dimension of about 16 mm.

17. (Original) The assembly of claim 11 wherein: bending is facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm and an outer jacket wide dimension of about 11 mm to 21 mm; and, the rails transport electrical power or electrical signals.
17. (Original) The assembly of claim 11 wherein: bending is facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm and an outer jacket wide dimension of about 11 mm to 21 mm; and, the rails transport electrical power or electrical signals.







16. (Original) The assembly of claim 11 wherein bending is facilitated by the pairs suited to interconnection with RJ45 or CAT 5 connectors.



Claims 1-5, 7-8, 10- 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10573433. Although the claims at issue are not identical, they are not patentably distinct from each other because the two are parent and child applications and refer structurally to the same subject matter to be patented.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10573433  in view of Stokes (US 2008/0253723).
17231576
 US 10573433
1. An assembly for guarding an insulated electrical conductor comprising: a first metallic rail extending alongside an insulated electrical conductor; the insulated electrical conductor including an electrical conductor surrounded by an insulating jacket;
 
the first metallic rail and the insulated electrical conductor surrounded by an insulating cover; 

the insulating cover having a generally rectangular cross-section with two opposed wide sides and two opposed narrow sides, the opposed wide sides extending to form opposed wide bearing surfaces for bearing transverse loads; 

an orientation of the first metallic rail and the insulated electrical conductor within the insulating cover operative to limit deformation of the insulated electrical conductor resulting from one or more transverse loads applied to the opposed wide bearing surfaces; and, 




the assembly capable of 90-degree bends as when the assembly is squeezed between a sash and mating U shaped jamb such that the opposed wide bearing surfaces are subjected to transverse loads.

2. The assembly of claim 1 wherein the opposed wide bearing surfaces include at least in part opposed planes.

3. The assembly of claim 1 wherein the opposed wide bearing surfaces are described at least in part by parallel planes.

4. The assembly of claim 3 wherein the parallel planes are about 3 mm apart.

5. The assembly of claim 1 wherein the electrical conductor is included in a twisted pair of conductors.

7. The assembly of claim 6 wherein the twisted pairs of conductors are suited for interconnection with an RJ45 or CAT 5 connector.

8. The assembly of claim 1 further comprising: a first metallic rail diameter equal to or less than an insulating jacket diameter.

9. The assembly of claim 1 further comprising: a first metallic rail diameter greater than an insulating jacket diameter.







10. An assembly for guarding conductor pairs comprising: rails of metal and conductor pairs, the conductor pairs arranged between the rails; conductors of the conductor pairs surrounded by an electrically insulating jacket; 

the rails and conductor pairs in an outer insulating jacket having a generally rectangular cross-section with a wide dimension and a narrow dimension; and,

 the conductors protected from opposing forces bearing on wide dimension bearing surfaces and passing through the narrow dimension by orientation of the rails and conductor pairs within the outer insulating jacket; 

wherein the assembly is capable of 90-degree bends as when passing through a U-shaped gap between a window jamb and a window sash where the window jamb and window sash are mated such that an edge of the window sash and a jamb abutment impose opposing forces on the wide dimension bearing surfaces.

11. The assembly of claim 10 wherein the bends are facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm.

12. The assembly of claim 10 wherein the bends are facilitated by an outer jacket narrow dimension of about 3 mm.

13. The assembly of claim 10 wherein the bends are facilitated by an outer jacket wide dimension of about 11 mm to 21 mm.

14. The assembly of claim 10 wherein the bends are facilitated by an outer jacket wide dimension of about 16 mm.

15. The assembly of claim 10 wherein: the bends are facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm and an outer jacket wide dimension of about 11 mm to 21 mm.

16. The assembly of claim 10 wherein the rails transport electrical power or electrical signals.






17. The assembly of claim 10 wherein the pairs of conductors are suited to interconnection with RJ45 or CAT 5 connectors.
1. (Currently Amended) An assembly including a guarded cable comprising: a first metallic rail extending alongside two nearby electrical conductors, each conductor surrounded by an electrically insulating jacket; 

the rail and the insulated conductors covered by an outer electrically insulating jacket; 


the outer jacket having a generally rectangular cross-section with a wide by narrow dimensionis and a pair of generally opposed wide bearing surfaces for bearing transverse loads; 


the rail operative to reduce outer jacket deformations resulting from transverse loads applied to the bearing surfaces; an orientation of the rail and the conductors within the outer jacket operative to limit conductor or conductor jacket deformation resulting from a transverse load applied to the bearing surfaces; and,


 the assembly capable of 90 degree bends about the wide jacket dimension as when the assembly is passed between a closed sliding sash and a mating U shaped jamb.
Such that the opposed wide bearing surfaces are subjected to tranverse loads is implied 
2. (Previously Presented) The assembly of claim 1 wherein the bearing surfaces include opposed planes.

3. (Previously Presented) The assembly of claim 1 wherein the bearing surfaces are described by parallel planes.

4. (Previously Presented) The assembly of claim 3 wherein the parallel planes are about 3 mm apart.
5. (Previously Presented) The assembly of claim 1 wherein the conductors are conductors in a twisted pair of conductors.

10. (Currently Amended) The assembly of claim 5 wherein pairs of conductors are suited for interconnection with an RJ45 or CAT 5 connector.

8. (Previously Presented) The assembly of claim 4 further comprising: a rail diameter equal to or less than a conductor jacket diameter.

9.  The US Patent, above, does not claim a first metallic rail diameter greater than an insulating jacket diameter.
However, Stokes discloses a first metallic rail diameter (De) greater than an insulating jacket diameter (Hr) ([0030]) in order to add a buffer protection to the ribbon band ([0031]). 



11. (Currently Amended) An assembly including a guarded cable comprising: rails of metal and twisted conductor pairs, the pairs in side by side arrangement between the rails and each conductor surrounded an electrically insulating jacket; 

the rails and pairs in an outer jacket having a generally rectangular cross- section with a wide dimension and a narrow dimension; 


the conductors protected from opposing forces bearing on wide dimension bearing surfaces and passing through the narrow dimension by orientation of the rails and pairs within the outer jacket; 


and, the assembly capable of 90 degree bends when passing through a U shaped window jamb for receiving a window sash wherein a sash edge and floor of the U shaped window jamb impose the opposing forces on the bearing surfaces when mated.



12. (Previously Presented) The assembly of claim 11 wherein bending is facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm.
13. (Previously Presented) The assembly of claim 11 wherein bending is facilitated by an outer jacket narrow dimension of about 3 mm.
14. (Currently Amended) The assembly of claim 12 wherein the bending is facilitated by an outer jacket wide dimension of about 11 mm to 21 mm.
15. (Currently Amended) The assembly of claim 12 wherein the bending is facilitated by an outer jacket wide dimension of about 16 mm.
17. (Previously Presented) The assembly of claim 11 wherein: bending is facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm and an outer jacket wide dimension of about 11 mm to 21 mm; and, the rails transport electrical power or electrical signals.
17. (Previously Presented) The assembly of claim 11 wherein: bending is facilitated by an outer jacket narrow dimension of about 2 mm to 6 mm and an outer jacket wide dimension of about 11 mm to 21 mm; and, the rails transport electrical power or electrical signals.






16. (Currently Amended) The assembly of claim 11 wherein bending is facilitated by the pairs suited to interconnection with RJ45 or CAT 5 connectors.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848